IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE

RICKY HEMBREE,                        )
                                      )
      Plaintiff/Appellant,            )
                                      )     Davidson Chancery
                                      )     No. 95-2874-I
VS.                                   )
                                      )     Appeal No.
                                      )     01A01-9607-CH-00335
CHARLES TRAUGHBER,                    )
CHAIRMAN, TENNESSEE                   )
BOARD OF PAROLES,

      Defendant/Appellee.
                                      )
                                      )
                                      )
                                                               FILED
                                                               December 11, 1996

                                                              Cecil W. Crowson
                     CONCURRING OPINION                      Appellate Court Clerk


      I concur that the Board of Paroles had the discretion to grant or deny Mr.
Hembree parole under the facts of this case. However, circumstances may arise
wherein the board’s discretion is not so broad. See Totty v. Tennessee Dep’t of
Correction, App. No. 01A01-9504-CV-00013, 1995 WL 700205 (Tenn. Ct. App.
Nov. 29, 1995).


                                            ____________________________
                                            WILLIAM C. KOCH, JR., JUDGE